FX Funding LLC v Fox RX Inc. (2021 NY Slip Op 05774)





FX Funding LLC v Fox RX Inc.


2021 NY Slip Op 05774


Decided on October 21, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 21, 2021

Before: Acosta, P.J., Manzanet-Daniels, Kern, Oing, Kennedy, JJ. 


Index No. 665779/16 Appeal No. 14422 Case No. 2021-00643 

[*1]FX Funding LLC, Plaintiff-Respondent,
vFox RX Inc., et al, Defendants-Appellants.


Law Office of Harriette N. Boxer, Bayshore (Harriette N. Boxer of counsel), for appellants.
Law Office of Sheldon H. Gopstein, New York (Sheldon H. Gopstein of counsel), for respondent.

Appeal from order, Supreme Court, New York County (Melissa A. Crane, J.), entered on or about January 29, 2021, to the extent it ordered that discovery would not be stayed pending dispositive motions, unanimously dismissed, with costs, as academic.
Supreme Court having decided the only dispositive motion pending when defendants sought the stay, i.e., a motion to dismiss the complaint as against the individual defendants, by order entered July 2, 2021, the order on appeal is presently moot (see E-Z Eating 41 Corp. v H.E. Newport L.L.C., 84 AD3d 401 [1st Dept 2011]). No exception to the mootness doctrine applies (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]).
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 21, 2021